[Cite as State v. Wiliams, 2017-Ohio-8344.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                    LUCAS COUNTY


State of Ohio/City of Toledo                          Court of Appeals No. L-17-1071

       Appellee                                       Trial Court No. CRB-17-00147

v.

Kelley Anne Williams                                  DECISION AND JUDGMENT

       Appellant                                      Decided: October 27, 2017

                                                *****

       David Toska, City of Toledo Chief Prosecutor, and
       Jimmie Jones, Assistant Prosecutor, for appellee.

       Karin L. Coble, for appellant.

                                                *****

       JENSEN, P.J.

                                            I. Introduction

       {¶ 1} Appellant, Kelley Anne Williams, appeals the judgment of the Toledo

Municipal Court, sentencing her to 10 days in jail after she entered a plea of no contest to

one count of obstructing official business.
                         A. Facts and Procedural Background

       {¶ 2} On January 4, 2017, appellant was arrested and charged for one count of

obstructing official business in violation of R.C. 2921.31(A), a misdemeanor of the

second degree. According to the complaint, appellant was observed filming court

proceedings in the Toledo Municipal Court prior to her arrest. She was subsequently

asked to vacate the premises. Appellant was then stopped in the court lobby by officers

for questioning. She refused to provide the officers with her name, opting instead to

remain on her mobile phone during the questioning. Appellant persisted in her refusal to

cooperate even after the officers warned her that she would be arrested if she failed to

provide them with certain information.

       {¶ 3} One day after appellant’s arrest, she entered a plea of not guilty after the

court informed her that obstructing official business was a misdemeanor of the second

degree punishable by up to 90 days in jail and a fine of up to $750. Counsel was

appointed for appellant and appellant was released on her own recognizance.

       {¶ 4} Two months later, appellant appeared before the court with the assistance of

appointed counsel. At this time, appellant entered a plea of no contest to the charged

offense. The trial court informed appellant of the consequences of her plea and found her

guilty. Notably, the state did not provide any explanation as to the facts that supported

the charge of obstructing official business, thereby leaving the trial court to rely upon the

allegations contained in the complaint. The court then recessed in order to check on any

applicable jail-time credit. In its subsequent entry, the trial court imposed a jail sentence



       2.
of 10 days for obstructing official business, to run concurrent with a sentence in another

case. Thereafter, appellant filed a timely notice of appeal.

                                 B. Assignments of Error

       {¶ 5} On appeal, appellant asserts the following assignments of error:

              Assignment of Error I: The trial court erred in convicting appellant

       on her no contest plea when the State failed to present an adequate

       explanation as to the elements of the offense and the complaint’s

       allegations do not state an offense.

              Assignment of Error II: Appellant’s guilty plea was involuntary and

       unknowing when the trial court failed to inform appellant of the effect of

       her plea in violation of Crim.R. 11(E).

                                        II. Analysis

       {¶ 6} Under R.C. 2921.31(A),

              No person, without privilege to do so and with purpose to prevent,

       obstruct, or delay the performance by a public official of any authorized act

       within the public official’s official capacity, shall do any act that hampers

       or impedes a public official in the performance of the public official’s

       lawful duties.

       {¶ 7} To support a conviction for obstructing official business, the state must

prove that the accused engaged in an unprivileged affirmative act, that the act was done

with a purpose or intent to hamper or impede the performance of a public official's duties,

and that the act did, in fact, substantially hamper or impede the public official in the

       3.
performance of his or her duties. State v. Mignard, 6th Dist. Ottawa No. OT-10-007,

2010-Ohio-5177, ¶ 22, citing In re Pribanic, 6th Dist. Erie No. E-90-20, 1991 Ohio App.

LEXIS 163 (Jan. 18, 1991).

       {¶ 8} In her first assignment of error, appellant argues that the trial court erred in

finding her guilty of obstructing official business upon the acceptance of her no contest

plea. Specifically, appellant asserts that the facts contained in the complaint do not

support a finding of guilt as to obstructing official business.

       {¶ 9} The state concedes appellant’s argument. In its brief, the state acknowledges

that appellant “did not commit an overt act, which is required to satisfy the elements of

an obstructing official business charge.” Rather than committing an overt act, appellant

merely refused to respond to police questioning, as demonstrated by the allegations

contained in the complaint. We have stated that “the mere refusal to answer a police

officer’s questions regarding one’s identity cannot support a conviction for obstructing

official business.” City of Toledo v. Dandridge, 6th Dist. Lucas No. L-10-1333, 2013-

Ohio-317, ¶ 18, citing Cleveland Hts. v. Lewis, 187 Ohio App. 3d 786, 2010-Ohio-2208,

933 N.E.2d 1146, ¶ 37 (8th Dist).

       {¶ 10} Because the complaint reveals that appellant was charged with obstructing

official business merely for refusing to answer the police officers’ questions, we find that

the trial court erred in finding her guilty of that charge. Consequently, appellant’s first

assignment of error is well-taken. Appellant’s conviction for obstructing official business

must be vacated, thereby rendering appellant’s second assignment of error moot.



       4.
                                     III. Conclusion

       {¶ 11} In light of the foregoing, the judgment of the Toledo Municipal Court is

reversed. Appellant’s conviction for obstructing official business is vacated. The state is

ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                      Judgment reversed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
James D. Jensen, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




       5.